Exhibit 10.4(E)

 

CONSENT AGREEMENT

 

THIS CONSENT (“Consent”) is made on this 22 day of February, 2002, by and among
THE GREENVILLE YACHT CLUB, a Mississippi corporation (the “Yacht Club”), JMBS
CASINO, LLC, a Mississippi Limited Liability Company (“JMBS”), and GREENVILLE
CASINO PARTNERS, L.P., a Mississippi Limited Partnership (“GCP”).

 

RECITALS

 

WHEREAS, Yacht Club is the lessor or grantor under those certain agreements
described on Exhibit A and incorporated herein (the “Agreement”), under which
Greenville Casino Partners, L.P. (the “Assignor”) has the right to use or occupy
the premises described in the Agreement (the “Premises”). The Premises is more
particularly described in the Agreement and Exhibit B attached hereto.

 

WHEREAS, Assignor desires to assign the Agreement to JMBS and JMBS desires to
accept an assignment of the Agreement and the Assignor’s rights therein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Yacht Club represents that (i) it is the owner and/or lessor of the Premises
and the current owner of the lessor’s, assignor’s or grantor’s, as appropriate,
interest under the Agreement, (ii) the Agreement is in full force and effect and
has not been amended, supplemented or modified by the Yacht Club, except as set
forth on Exhibit A, (iii) a true and correct copy of the Agreement is attached
hereto as Exhibit C, (iv) the current term of the Agreement expires on
December 28, 2002, and Assignor has renewals as specified under the Agreement,
(v) to the best of Yacht Club’s knowledge there are currently no defaults under
the Agreement or circumstances under which Yacht Club with the delivery of
notice or passage of time would be entitled to declare a default, (vi) this
Consent has been approved by all parties in accordance with all legal
requirements applicable and is binding upon each party in accordance with its
terms.

 

2. Yacht Club consents to the assignment of the Agreement by Assignor to JMBS
and JMBS’ assumption of all of the rights and obligations of Assignor contained
thereunder. Such Assignment shall not relieve Assignor of any of its obligations
under the Agreement as currently amended.

 

3. Yacht Club agrees that on one or more occasions without Yacht Club’s consent,
JMBS may, for the benefit of JMBS’s lender (the “Lender”), assign, mortgage, or
otherwise encumber JMBS’s leasehold estate or other interest in the Agreement or
the Premises (including any improvements or real property related thereto) under
one or more deeds of trust, collateral assignments or similar agreements or
assignments and assign the Agreement as security. JMBS agrees to give Yacht Club
written notice of any such mortgage, grant or assignment, which notice shall
provide the name and address of the Lender. Such mortgage, grant or assignment
shall not be construed otherwise to modify or alter the Agreement.

 

--------------------------------------------------------------------------------


 

4. Yacht Club agrees to notify Lender and GCP, in writing, upon the occurrence
of any default by JMBS under the Agreement and grants Lender the right to cure
such default within the later of (a) the same number of days after such notice
that JMBS has to cure such default under the Agreement or (b) thirty (30) days
after the Yacht Club delivers written notice by U.S. Mail or facsimile to the
Lender and GCP if such default is capable of being cured by the payment of money
and at least forty-five (45) days after the Yacht Club delivers written notice
to the Lender and GCP if such default is not capable of being cured by payment
of money.

 

5. Yacht Club agrees to review and execute such additional commercially
reasonable documents for the protection of Lender as may be reasonably requested
by Lender or JMBS. GCP and/or JMBS shall reimburse Yacht Club for its itemized
attorney’s fees and costs in regard to this Consent.

 

6. The agreements contained herein may not be modified or terminated orally and
shall be binding upon Yacht Club and shall inure to the benefit of JMBS, Lender
and each of their respective successors and assigns. This Consent represents the
entire agreement of the parties hereto with respect to the subject matter
hereof.

 

Executed and delivered as of the          day of February, 2002.

 

JMBS CASINO, LLC

 

THE GREENVILLE YATCH CLUB

 

 

 

 

 

By:

/s/ Joseph Yung

 

By:

/s/ Marcus Hooker

 

Printed Name: Joseph Yung

 

 

Printed Name: Marcus Hooker

 

Title: Manager, JMBS Casino LLC

 

 

Title: Commodore

 

 

 

GREENVILLE CASINO PARTNERS, L.P.

 

 

 

 

 

 

By:

/s/ John R. O’Donnell

 

 

 

Printed Name: JOHN R. O’DONNELL

 

 

 

Title: PRESIDENT

 

 

 

--------------------------------------------------------------------------------


 

STATE OF Kentucky

 

COUNTY OF Kenton

 

PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the
jurisdiction aforesaid, the within named JOSEPH YUNG, who affirmed that       
he is the MANAGER of JMBS Casino, LLC, a Mississippi Limited Liability Company,
and that in his/her capacity as same,        he executed the above and foregoing
document on the day and year therein mentioned for the purposes stated therein,
he being duly authorized to do so.

 

GIVEN under my hand and official seal, this 28th day of February, 2002.

 

 

 

/s/ Illegible

 

NOTARY PUBLIC

 

 

My Commission Expires:

 

My Commission Expires Oct 24, 2002

 

STATE OF MISSISSIPPI

 

COUNTY OF WASHINGTON

 

PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the
jurisdiction aforesaid, the within named MARCUS HOOKER, who affirmed that he is
the Commodore of The Greenville Yacht Club, a Mississippi corporation, and that
in his capacity as same, he executed the above and foregoing document on the day
and year therein mentioned for the purposes stated therein, he being duly
authorized to do so.

 

GIVEN under my hand and official seal, this 22 day of February, 2002.

 

 

 

/s/ Illegible

 

NOTARY PUBLIC

 

 

My Commission Expires:

 

3/27/2003

 

--------------------------------------------------------------------------------


 

STATE OF COLORADO

 

COUNTY OF ELPASO

 

PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the
jurisdiction aforesaid, the within named JOHN R. O’DONNELL, who affirmed that
     he is the PRESIDENT of Greenville Casino Partners, L.P., a Mississippi
Limited Partnership, and that in his/her capacity as same,      he executed the
above and foregoing document on the day and year therein mentioned for the
purposes stated therein, he being duly authorized to do so.

 

GIVEN under my hand and official seal, this 5TH day of MARCH 2002.

 

 

 

/s/ Illegible

 

NOTARY PUBLIC

 

 

My Commission Expires:

 

Expiration May 27, 2003

 

--------------------------------------------------------------------------------